[DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT            FILED
                   ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                          JULY 3, 2008
                          No. 08-10036
                                                        THOMAS K. KAHN
                      Non-Argument Calendar
                                                            CLERK
                    ________________________

               D. C. Docket No. 06-00578-CV-WS-B

JOE MORRISETTE,
ANNETTE MORRISETTE,


                                              Plaintiffs-Appellants,

                               versus

NOVASTAR HOME MORTGAGE, INC.,
et al.,

                                              Defendants,

TRANSNATION TITLE INSURANCE COMPANY,

                                              Defendant-Appellee.


                    ________________________

             Appeal from the United States District Court
                for the Southern District of Alabama
                   _________________________

                          (July 3, 2008)
Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

       Joe and Annette Morrisette, appeal from the district court’s order granting

Transnation Title Insurance Company’s motion to dismiss based on the

Appellants’ failure to state a claim under § 8 of the Real Estate Settlement

Procedure Act (RESPA), codified at 12 U.S.C. § 2607.1 The Appellants were

charged a $221 fee for a title insurance policy issued by Transnation. Appellants

allege that because the title insurance premium was only $161 under Alabama law,

the remaining $50 “surcharge” constituted a fee for something “other than services

actually performed” within the meaning of § 8(b) of RESPA. See 12 U.S.C. §

2607(b).

       Appellants’ claims that the $221 title insurance premium exceeded the

maximum amount authorized by Alabama law are not actionable under RESPA.

We have recently joined the Second, Third, Fourth, Seventh and Eight Circuits in

holding that § 8(b) of RESPA “does not govern excessive fees because it is not a

price control provision.” Friedman v. Market Street Mortgage Corp. (Friedman II),



       1
          We review de novo a “district court’s grant of a motion to dismiss under Rule 12(b)(6)
for failure to state a claim, accepting the allegations in the complaint as true and construing them
in the light most favorable to the plaintiff.” Castro v. Sec’y of Homeland Security, 472 F.3d
1334, 1336 (11th Cir. 2006).

                                                 2
520 F.3d 1289, 1296 (11th Cir. 2008). We have rejected the notion that courts

should break single fees into various “components” for evaluation, as Appellants

would have us do here with the allegedly “earned” versus “unearned” portions of

the fee. Id. at 1297. Moreover, we have held that “subsection 8(b) requires a

plaintiff to allege that no services were rendered in exchange for a settlement fee.”

Id. at 1298 (emphasis added). Appellants merely claim that they were charged an

inflated fee for a service that was indisputably provided by Transnation: the

issuance of the title insurance policy.2 Appellants’ claims are barred by our prior

precedent, and the district court rightly found that such claims are beyond the

purview of RESPA.3

AFFIRMED.




       2
         Appellants allege that Transnation split the fee with Swafford Settlement Services but
not with the lender. Appellents concede, however, that Swafford did perform a service by acting
at Transation’s agent and selling the policy on Transnation’s behalf.
       3
        Appellants’ argument that the Department of Housing and Urban Development’s 2001
Statement of Policy is entitled to full Chevron deference is also barred by Friedman II. Id. at
1297 (declining to give Chevron deference to the SOP given the plain language of § 8(b)).

                                               3